PER CURIAM.
In the bankruptcy matter of Thomas H. Hagerty appellant filed a claim for $6,526, secured by a chattel mortgage on personal property, which had been duly filed in the office of the recorder of Page county, Iowa. The acknowledgment to the chattel mortgage was in the following words and figures:
“State of Iowa, Page County — ss.
“On this 27th day of December, A. D. 1926, before me personally appeared T. H. Hagerty and Hattie Hagerty, to me known to be the persons named in and who executed the foregoing instrument and acknowledged that they executed the same as their volunta^ ry act and deed.
“[Signed] Frank Hooker,
“Notary Public in and for said County.”
Appellee, trustee of the bankrupt, filed objections to the claim of appellant as a secured claim, and the referee in bankruptcy, under the authority of In re Branson (D. C.) 17 F.(2d) 377, held that the certificate of acknowledgment attached to the chattel mortgage of appellant was defective, that therefore the recording of the same gave no notice to creditors, and that the mortgage did not constitute a lien on the property described as against the trustee. The trial court sustained this finding. Since the decision in Re Branson, supra, this court has held to the contrary in Advance-Rumely Thresher Co. v. Wagner, 29 F.(2d) 984, and in that opinion has expressed approval of the decision of Judge Scott in Re Meakins (D. C.) 25 F.(2d) 305. On the authority of AdvanceRumely Thresher Co. v. Wagner, supra, the order of the trial court must be reversed, and the case remanded for further proceedings in harmony therewith.
Reversed and remanded.